Citation Nr: 1232392	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  09-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the RO.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  The Veteran is found to have presented credible lay assertions sufficient to establish a continuity of the symptomatology referable to having ringing in his ears beginning in service.  

2.  The currently demonstrated tinnitus is shown as likely as not to have had its clinical onset following the Veteran's exposure to excessive and hazardous noise levels while serving on active duty.


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 1131 (West 2002); 38 C.F.R.§ 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, no discussion of VA's duties to notify and assist is necessary in light of the full grant of benefits on appeal.

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

The DD Form 214 shows that the Veteran served as a cook in the Army with the 3rd Ranger Company TBS.

In a September 2007 statement, the Veteran reported working in high intensity noise areas, such as training areas where weapons were being fired for extended periods of time during exercises.  

During a December 2007 VA examination, the Veteran reported being exposed to small arms fire during basic training.  He also indicated that, as a cook assigned to a Ranger training group, he helped with field exercises by detonating explosives and setting up ambushes for trainees.  

The examiner opined that the current tinnitus was less likely as not due to military noise exposure because the Veteran reported the onset of tinnitus in the previous five to ten years.

In an April 2008 statement, the Veteran noted that the VA examiner in December 2007 did not ask him any questions regarding the "ringing" in his ears.

In a February 2009 VA treatment note, the Veteran reported having constant, bilateral tinnitus that first occurred during military service.  He added that his tinnitus had worsened over the previous ten to fifteen years.

In an August 2009 statement, the Veteran's representative asserted that the examiner in September 2007 misunderstood the statement that his tinnitus had worsened in the previous five to ten years.  Rather, it was noted that the Veteran had reported having tinnitus in service.

In another August 2009 statement, the Veteran reported that his tinnitus began while serving at the Ranger Camp.  He first experienced "ringing" in his ears after assisting instructors set up and ambush students on patrol.  At that time, he was exposed to the firing of various weapons and explosive noises without wearing any hearing protection.  He indicated that he saw a medic at the camp and reported the "ringing" sensation.  He was told that the sensation would dissipate.  

The Board notes that the Veteran is competent to describe being exposed to loud noise, such as that due to the firing of weapons and explosions.  He also is competent to describe observable symptoms such as ringing in the ears and decreased hearing.  A lay person is competent to testify only as to observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  

Additionally, the Court has determined that a veteran is competent to present evidence of continuity of symptomatology referable to tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report that on which he or she has personal knowledge).  

The lay assertions of the Veteran regarding his military noise exposure are consistent with his identified service.  

Therefore, on this record, the Board finds the weighting of the positive and negative evidence results in finding of relative equipoise in that the current tinnitus as likely as not had its clinical onset during service after the Veteran's exposure to loud and harmful noise levels incident to his duties.  

The Veteran in this regard is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the veteran prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


